—_

RO nN pO = = — —_ — = — — — — .

i)
Oo

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:10-cr-00356-LDG (VCF)
V. ORDER
KELLY NUNES,

Defendant.

 

 

The defendant, Kelly Nunes, moves pursuant to 28 U.S.C. §2255 to vacate, set
aside, or correct his sentence (ECF No. 484). Nunes asserts four grounds for relief: (1)
constructive amendment of the indictment, (2) actual innocence, (3) prosecutorial
misconduct, and (4) ineffective assistance of counsel. The latter three grounds rest upon a
common theme: that Nunes’ conviction, which is unlawful because he is actually innocent,
resulted from the government withholding excuplatory evidence and allowing witnesses to
perjure themselves, and his counsel’s failure to present exculpatory evidence at his trial.
The United States opposes the motion (ECF No. 487), and Nunes has filed a reply (ECF
No. 521). Having read and considered the motion, the files, and the record, the Court finds

that they conclusively show that Nunes is not entitled to any relief.

 
oO Oo OA N ODO ao FF WO DY =|

NM mrp PO DO ND DO DO FO = B32 =| S| SB S| FB oS =
oOo oa KR DO NY | CO O WH NN OO oo FPF WO DO =

 

Nunes and his co-defendants were charged with conspiracy to commit wire fraud,
mail fraud, and bank fraud in violation of 18 U.S.C. § 1349 for agreeing to engage in
fraudulent mortgage transactions related to two parcels of real property. He and his co-
defendants were also charged with the underlying substantive counts of bank fraud and
aiding and abetting in violation of 18 U.S.C. § 1344(1) and (2) for the fraudulent mortgage
transactions related to each of the properties. Nunes elected to have the charges tried by
a jury. The jury convicted Nunes of the conspiracy charge and one of the two substantive
counts of bank fraud, acquitting him of the other substantive count.

This Court subsequently sentenced Nunes to a term of 51 months’ imprisonment
and five years of supervised release. Nunes filed a timely appeal alleging the trial court
had misstated the definition of materiality during jury instructions, an issue previously
raised by defense counsel at trial. The Ninth Circuit affirmed his conviction. United States
v. Nunes, 560 Fed. Appx. 676 (9th Cir. 2014) (mem.). Nunes then filed the instant motion.

Analysis

“[T]he general rule [is] that claims not raised on direct appeal may not be raised on
collateral review unless the petitioner shows cause and prejudice.” Massaro v. United
States, 538 U.S. 500, 504 (2003). “Constitutionally ineffective assistance of counsel
constitutes cause sufficient to excuse a procedural default.” United States v. Ratigan, 351
F.3d 957, 964-65 (9th Cir. 2003). Further, “an ineffective-assistance-of-counsel claim may
be brought in a collateral proceeding under § 2255, whether or not the petitioner could
have raised the claim on direct appeal.” Massaro, 538 U.S. at 504.

A criminal defendant is entitled to reasonably effective assistance of counsel.
McMann v. Richardson, 377 U.S. 759, 771, n. 14 (1970). The right to effective assistance
of counsel is the right of the accused to require the prosecution's case to survive the
crucible of meaningful adversarial testing. Strickland v. Washington, 466 U.S. 668, 685

(1984). When a true adversarial criminal trial has been conducted, even if defense counsel

2

 
oo Oo ON DO ao Fk WO NY =|

PrP PO PO DN DN DB DO = =| =| |S He a ee Se oS eS
mo om BR WwW NYO |= 0 O DAN DO a FPF WO DN =

 

has made demonstrable errors, the requirements of the sixth amendment have been met.
United States v. Cronic, 466 U.S. 648, 656 (1984). Counsel is presumed competent. As
such, the burden rests on the defendant to establish a constitutional violation. /d. at 658.

To obtain reversal of a conviction for ineffective assistance of counsel, the petitioner
must prove (1) that counsel's performance was so deficient that it fell below an objective
standard of reasonableness, and (2) that counsel’s deficient performance prejudiced the
defense to such a degree as to deprive the defendant of a fair trial. Strickland, 466 U.S. at
687-88, 692 (1984). To establish deficient performance under Sitrickland, it must be shown
“that counsel made errors so serious that counsel was not functioning as the ‘counsel’
guaranteed the defendant by the Sixth Amendment.” /d. at 687. Exercising highly
deferential judicial scrutiny, id. at 699, this court inquires “whether counsel's assistance was
reasonable considering all the circumstances.” /d. at 688. “Such assessment must be
made ‘from counsel’s perspective at the time,’ so as ‘to eliminate the distorting effects of
hindsight.” Silva v. Woodford, 279 F.3d 825, 836 (9" Cir. 2002) (citing Strickland, 466 U.S.
at 689).

Prejudice can be presumed only “where there has been an actual breakdown in the
adversarial process at trial.” Toomey v. Bunnell, 898 F.2d 741, 744 n. 2 (9th Cir. 1990):
See also Cronic, supra. Demonstrating prejudice imposes a “substantial burden” that
demands far more than listing all of the things the petitioner thinks his attorney “should
have done” and speculating that, had he done them, he might have been acquitted. See,
e.g., Gonzalez v. Knowles, 515 F.3d 1006, 1015-16 (9th Cir. 2008) (no prejudice where
movant alleges that counsel failed to investigate undiagnosed mental illness). Moreover,
prejudice exists only where the movant does not “receivel] a fair trial” and the verdict
resulting is not “worthy of confidence.” Downs v. Hoyt, 232 F.3d 1031, 1038 (9th Cir.
2000); accord Lockhart v. Fretwell, 506 U.S. 364, 369-70 (1993) (“[FJocusing solely on

mere outcome determination, without attention to whether the proceeding was

3

 
mo 0 Oo NN Oo KR WD NY =|

NO PO dO DRO NM NO DBO AB SS | | sw | & S&S Emo
Do OF BR WO NY | ODO Oo DB NN ODO OO BR WD HO =

 

fundamentally unfair or unreliable . .. may grant the defendant a windfall to which the law
does not entitle him.”). “[A] court need not determine whether counsel’s performance was
deficient before examining the prejudice suffered by the defendant as a result of the
alleged deficiencies.” Strickland, 466 U.S. at 697.

In addition, “in an extraordinary case, where a constitutional violation has probably
resulted in the conviction of one who is actually innocent, a federal habeas court may grant
the writ even in the absence of a showing of cause for the procedural default.” Murray v.
Carrier, 477 U.S. 478, 496 (1986). Such a “claim of innocence is thus ‘not itself a
constitutional claim, but instead a gateway through which a habeas petitioner must pass to
have his otherwise barred constitutional claim considered on the merits.” Schlup v. Delo,
513 U.S. 298, 315 (1995) (quoting Herrera v. Collins, 506 U.S. 390, 404 (1993)). The
Supreme Court further instructed:

Without any new evidence of innocence, even the existence of a concededly

meritorious constitutional violation is not in itself sufficient to establish a

miscarriage of justice that would allow a habeas court to reach the merits of a

barred claim. However, if a petitioner . . . presents evidence of innocence so

strong that a court cannot have confidence in the outcome of the trial unless

the court is also satisfied that the trial was free of nonharmless constitutional

error, the petitioner should be allowed to pass through the gateway and argue

the merits of his underlying claims.

Schlup, 513 U.S. at 316. “To be credible, such a claim requires petitioner to support his
allegations of constitutional error with new reliable evidence—whether it be exculpatory
scientific evidence, trustworthy eyewitness accounts, or critical physical evidence—that
was not presented at trial.” /d. at 324. “To establish the requisite probability, the petitioner
must show that it is more likely than not that no reasonable juror would have convicted him

in the light of the new evidence. The petitioner thus is required to make a stronger showing

than that needed to establish prejudice.” /d. at 327.

 
oO © Oo N OO oo FF WO NHB =

PO RO RO PO PDP PD PHO S| SB = es es es em es Ee om
oOo on FPF WO DNDN + ODO O WD NN ODO NO BR WHO NDB =|

 

Actual Innocence

The Court will not consider the merits of Nunes’ defaulted claims through the
gateway of “actual innocence” because he has failed to allege “new evidence’ that would
even weakly suggest he is actually innocent. The Court has broadly construed Nunes’
motion and reply to identify any allegations made by Nunes that would constitute new
evidence. To the extent that Nunes has alleged specific facts supporting his §2255
petition, he did so in his reply arguments in support of his claims of prosecutorial
misconduct and ineffective assistance of counsel.’ In support of those claims, however,
Nunes has not alleged or identified any evidence discovered subsequent to his trial.
Rather, the evidence he specifically alleges in those claims is that which his counsel
possessed, or he alleges his counsel possessed, at the time of trial. He further alleges,
however, his counsel was ineffective for failing to proffer it at trial. As such, appropriate
consideration of that evidence is pursuant to Nunes claim that he received ineffective
assistance of counsel.

Ineffective Assistance of Counsel

Nunes’ arguments that his counsel was ineffective, even as alleged in his reply,
amounts to nothing more than a long, hindsight listing of numerous items—most regarding
issues of modest strategic value—that he thinks his counsel “should have done” and
speculating that it was these failures (or, perhaps the cumulation of these errors) that
caused the jury to convict him. Whether considered singly or cumulatively, Nunes has
neither shown his counsel made errors so serious that his performance fell below an
objective standard of reasonableness nor shown that his counsel's performance prejudiced

the defense to such a degree as to deprive him of a fair trial.

 

' In support of his claim of actual innocence, Nunes has only asserted that he

was wrongfully convicted “due to defense counsel's ineffective assistance, as well as
prosecutorial misconduct.”

 
0 Oo ODO NO ao KR WO LY =

NO PO PR PD PO PD NO AB S| Ba SS S| BS SS | S| S|
Oo oa Bh WO NYO | DD O DOD NN OO OO BP WO HYP =|

 

Nunes’ arguments fail, in part, because they are contrary to the record. For
example, he argues his counsel changed the theory of defense during the opening
statement to a “lender negligence” defense. He further argues, generally, that counsel
failed to pursue a theory that Nunes “was an unknowing and unwilling accomplice to the
scheme(s) set forth by John Williams and Carson Winget.” The record refutes Nunes’
vague allegations. His counsel’s opening statement focused on asserting that Nunes did
not knowingly submit false loan applications, did not commit bank fraud, and did not
conspire to commit those crimes. Instead, he argued, Nunes was the victim of “a web of
lies by Jack Williams and Carson Winget” and that they set him up to be the fall guy.
Counsel did not alter the defense theory and suggest Nunes was not guilty because of
“lender negligence.” Counsel’s closing argument similarly focused on arguing both the
absence of evidence that Nunes’ participated in the charged crimes and the testimony
implicating Nunes consisted of “lies” given by “liars” and “forgers” with government-created
motives to lie. Between the opening statement and closing argument, defense counsel’s
questioning of witnesses advanced this theory and seeking to show that Nunes was the
victim of Williams and Winget’s schemes.

Without dispute, as clearly shown by the appeal, counsel also sought to defend
Nunes on the theory that the representations that were made on the loan applications were
not material misrepresentations because of the lenders’ policies and practices at the time
the loans were made. While the Ninth Circuit affirmed this Court’s decision to not give
such an instruction to the jury, counsel’s effort to assert this additional defense neither
amounted to incompetence nor prejudiced Nunes.

To the extent Nunes’ has asserted specific allegations, those allegations concern his
counsel's alleged failure to present additional evidence impeaching Abel! Manrique, one of
the eighteen witnesses for the prosecution. Manrique testified on the third day of trial and

was on the witness stand for thirty minutes. Nunes’ counsel, and counsel for co-

6

 
oOo On oOo a fF WO NYP =

DO PO PD PD NY NYO ND | | BoB BS FS Be Ss Ss Se =
oOo a BR HO NO | FD OO WN ODO oo FH WO NHN =|

 

defendants, stipulated with the government that Manrique’s testimony did not relate to the
transactions charged in the indictment. Rather, the government proffered Manrique as a

witness pursuant to Federal Rule of Evidence 404(b) regarding a prior loan transaction in
which Nunes had participated.

At trial, Manrique testified that he had been employed as a manager at an adult
dance club and that he knew Nunes. Sometime in January 2007, Nunes met with
Manrique and asked him to verify that the woman Nunes was with, Heidi Haischer, was
employed at the club. Manrique testified he did not recognize Haischer, that he had not
seen her as an employee dancing at the club, and that he did not take any steps to
determine whether she actually was an employee of the club. Manrique indicated his belief
Nunes was asking him to falsely verify the woman’s employment. When the lender called
Manrique to verify Haischer’s employment, he responded by giving the dates of
employment that he had discussed with Nunes. Finally, Manrique testified that shortly after
this, he received a check from Nunes for $300 that indicated it was for “advertising” (though
he was not in the advertising business).

On cross-examination, Nunes’s counsel focused on questions impeaching
Manirque’s credibility and further suggesting that Manrique was incorrect in his belief that
Haischer did not work at the club. Nunes’ counsel elicited a concession from Manrique that
he believed Haischer did not work at the club because he did not recognize her. Counsel
also elicited testimony permitting the jury to infer that Manrique did not recognize every
woman employed at the club as a dancer.

Nunes argues his counsel was ineffective for failing to “present exculpatory evidence
and witness testimony regarding the false testimony of Abel Manrique.”* Nunes relies upon

Manrique’s grand jury and trial testimony, and the summaries of statements he made to the

 

? He also alleges that the government engaged in prosecutorial misconduct by

permitting Manrique to testify falsely.

 
oO Oo Oo NO oO KR WO MP HS

NM PR DN DO PDP NYO PPO =| Ss |= ww Sw SE —huD huh
ao a fF WO NYO |= D0 O WBN ODO oa BR WO DM =

 

government in October and November 2010, and June 2011, as recorded in FBI 302s. He
further asserts that he has, or had, possession of the Las Vegas Metropolitan Police
Department’s SCOPE report for Haischer which shows she had worked at the adult club.
He alleges he has medical records showing Haischer broke her ankle on January 4, 2007.
He also alleges that he has documentary evidence, as well as witnesses, showing that he
participated in a baseball tournament in California in January 2007. Nunes states that that
he provided his counsel with the names of witnesses, including Haischer and Larry Bergren
who could testify regarding this trip.

Whether counsel should or should not have introduced this evidence at trial does
not merely require hindsight analysis, but requires speculation that introduction would have
done more good than harm. Assuming Haischer actually worked at the club, proving the
actual dates of her employment could have instead emphasized that the employment dates
recited on the employment verification, which Manrique testified were provided by Nunes,
were false. Nunes speculates that evidence of Haischer’s January 4", injury would lead a
jury to conclude that the meeting never occurred because Manrique would have
remembered Haischer was wearing a cast. The more likely inference from this evidence,
however, is that the meeting occurred prior to January 4". That inference would have been
consistent with the date Manrique filled in on the employment verification form: December
26, 2006. Rather than impeaching Manrique, introducing such evidence might have served
to clarify and lend credence to his testimony.

Nunes’ argument that his counsel erred in failing to emphasize additional
discrepancies in the forged Martinez Letter of Explanation, and failing to counter the
government's theory that Nunes’ forged the letter, is not only as a further example of a
hindsight attack on counsel's defense strategy but rests on nothing more than Nunes’ own

self-serving allegations. He asserts Winget and Mitchell forged the letter, but does not

 
0 Oo ON OO oO Fk ODO YP =

NM po pp DO NO NH ND = FF FP Fe FF FF | SF - FS
oO a KR oO NYO A= OC Oo AN DOD a fF WO NO =

 

identify any evidence supporting that assertion.* He asserts, without any reference to
documentary evidence or the proposed testimony of a witness, that he disposed of the
Martinez’ file in March 2007 and then faults his counsel for not pointing out the forged letter
was dated April 2007. He asserts his counsel should have called Mitchell as a witness, but
he proffers no evidence that Mitchell (whom he alleges was implicated in the scheme)
would have either testified on his behalf or that her testimony would have been exculpatory
rather than inculpatory.

Accordingly, having considered the record as a whole, Nunes’ numerous claims that
he received ineffective assistance from his counsel, whether considered individually or
cumulatively, are without merit claim and do not provide a gateway to otherwise consider
his defaulted claims.*

Certificate of Appealability

To appeal this order, Nunes must receive a certificate of appealability. 28 U.S.C. §
2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22—1(a). To obtain that certificate, he
“must make a substantial showing of the denial of a constitutional right, a demonstration
that .. . includes showing that reasonable jurists could debate whether (or, for that matter,
agree that) the petition should have been resolved in a different manner or that the issues
presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000) (quotation omitted). This standard is “lenient.”

 

8 Nunes self-serving allegation—that Winget asked to see the Letter of

Explanation, and that Mitchell allowed him to see the file, before she sent the file and the
letter to the investigator from the Nevada Mortgage Lending Division—is not evidence that
either Winget or Mitchell forged the letter.

4 Nunes defaulted his first ground for relief—constructive amendment of the
indictment—and his third ground for relief-prosecutorial misconduct. He has not alleged his
appellate counsel was ineffective for failing to assert either issue on appeal. However,
even if he had alleged his appellate counsel was ineffective for failing to assert these
theories, the Court would deny the claims as neither issue is meritorious and the failure to
argue the issues on appeal was not ineffective.

9

 
Oo oOo ON OO a fF WO NY =

NM mM pp po Pd DY ND F- FS A 2 rR 2 S| | | FS
Oo aon KR WO NYO ABA OO Ob WDB N DO oO FP WwW NY =|

 

 

Hayward v. Marshall, 603 F.3d 546, 553 (9th Cir. 2010) (en banc). | have denied Nunes’
motion as to the claims that he procedurally defaulted, as he has not overcome that
default. He has failed to allege any new evidence permitting an inference of actual
innocence to overcome that default. He has also failed to overcome that default by
showing cause and prejudice. The Court has liberally construed his motion as attempting
to show cause and prejudice on the basis of ineffective assistance of counsel. The record
of this case conclusively shows that his claim of ineffective assistance of counsel rests
upon hindsight and second guessing of his counsel's strategies. Further, he has not
established prejudice arising from the alleged errors of his counsel. For similar reasons, he
cannot maintain his claim of ineffective assistance of counsel as a substantive claim.
Therefore, for good cause shown,

THE COURT ORDERS that defendant Kelly Nunes’ motion under 28 U.S.C. § 2255
(ECF No. 484) is DENIED.

THE COURT FURTHER ORDERS that defendant Kelly Nunes’ request for a
certificate of appealability is DENIED.

THE COURT FURTHER ORDERS that the Clerk of Court is directed to enter a
separate civil judgment denying defendant Kelly Nunes’ § 2255 motion. The Clerk also
shall file this order and the civil judgment in this case and in the related civil case number

2:15-cv-1864-LDG.

DATED this Z day of January, 2020.

\ Os . ~ {ij
ee ae tng :

 

Lloyd D. George
United States District Judge

10

 
